353 F.2d 208
65-2 USTC  P 9760
STRIBLING BROS. MACHINERY COMPANY, Inc., Appellant,v.UNITED STATES of America, Appellee.
No. 21933.
United States Court of Appeals Fifth Circuit.
Nov. 30, 1965.

Appeal from the United States District Court for the Southern District of Mississippi; William Harold Cox, Judge.
Robert C. Cannada, Jackson, Miss., Paul M. Newton, Robert S. Newton, Gulfport, Miss., for appellant.  Newton & Newton, Gulfport, Miss., Butler, Snow, O'Mara, Stevens & Cannada, Jackson, Miss., of counsel.
John B. Jones, Jr., Acting Asst. Atty. Gen., Lee A. Jackson, Atty., Dept. of Justice, Washington, D.C., Robert E. Hauberg, U.S. Atty., Jackson, Miss., Louis F. Oberdorfer, Asst. Atty. Gen., Joseph Kovner, Edward L. Rogers, Herbert Grossman, Attys., Dept. of Justice, Washington, D.C., for appellee.
Before JONES and THORNBERRY, Circuit Judges, and SLOAN, District judge.
PER CURIAM:


1
The narrow issue on this appeal has been adequately stated and properly decided by the district court.  Stribling Brothers Machinery Company, Inc. v. United States of America, 234 F.Supp. 993.  The judgment of the district court is


2
Affirmed.